 



Exhibit 10.2

FIFTH AMENDMENT
OF
U.S. BANCORP NON-QUALIFIED RETIREMENT PLAN

The U.S. Bancorp Non-Qualified Retirement Plan (the “Plan Statement”) is amended
in the following respects:

1. Appendix B-15. Effective April 5, 2005, the Plan Statement shall be amended
by the addition of the attached Appendix B-15.

2. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan
Statement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



APPENDIX B-15
SUPPLEMENTAL BENEFITS

This Appendix B-15 summarizes the supplemental benefits payable to the named
Participant under the Plan.

         
Participant
  :   Richard C. Hartnack
 
       
Formula
  :   Annual supplemental payment of $500,000 reduced by all of the following
(each of which shall be considered an “offsetting benefit” for purposes of this
Appendix B-15): the Participant’s benefit under the Qualified Plan, the
Participant’s Excess Benefit under this Plan and all qualified and nonqualified
retirement benefits earned by the Participant for his service with the Union
Bank of California and First Chicago Corp.
 
       
Normal Form of Payment
  :   Life annuity with ten (10) years certain
 
       
Vesting Service Start Date
  :   From date of hire
 
       
Vesting
  :   100% vested upon reaching age 65 if continuously employed by U.S. Bancorp
from the Vesting Service Start Date. If employment is terminated after a change
in control or by mutual consent prior to age 65, benefit will be 100% vested.
 
       
Unreduced Retirement Age
  :   65
 
       
Early Retirement Reduction
  :   1/180 per month prior to age 65
 
       
Earliest Payout Date
  :   Age 62

 